DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Applicant’s arguments (filed 12/21/2020, pages 6-7) have been fully considered and are persuasive.  
Reasons for Allowance/Examiner’s Comments
Claims 1-9 and 11-19 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 1:  The prior art of record does not disclose or suggest an optical element comprising “a nanovoided polymer layer disposed between and abutting the primary electrode and the secondary electrode, the nanovoided polymer layer having: a first refractive index in an unactuated state; and a second refractive index different than the first refractive index in an actuated state”, along with other claim limitations.  Claims 2-9 and 11-13 are allowable due to pendency on amended independent claim 1.
Specifically regarding the allowability of independent claim 14:  The prior art of record does not disclose or suggest an optical element comprising “a nanovoided polymer layer disposed between and abutting the primary electrode and the secondary 
Specifically regarding the allowability of amended independent claim 18:  The prior art of record does not disclose or suggest a method comprising “forming a secondary electrode over the structured nanovoided polymer layer; forming a dielectric layer over the secondary electrode, wherein the structured nanovoided polymer layer has the first refractive index when a first voltage is applied between the primary electrode and the secondary electrode, and the structured nanovoided polymer layer has the second refractive index when a second voltage different from the first voltage is applied between the primary electrode and the secondary electrode”, along with other claim limitations.  Claims 19 is allowable due to pendency on amended independent claim 18.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Diest et al. (US 2020/0183199), Jain et al. (US 2009/0296188), Aylward et al. (US 2008/0197518), Kuiper et al. (US 7,230,771), Kuiper et al. (US 2006/0028734), Byrne (US 2002/0009251), and Long et al. (US 2016/0103341) are cited to show similar optical elements and methods.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872